DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 07/14/2020 has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s specifications, misassembly preventing parts are recited to include a part thicker than the operation gear part and a concave groove. Therefore, misassembly preventing parts have been interpreted to be a thinker changing part and a concave groove or their equivalence.
Actuating means mounting part is recited to include a concave portion at an end of a shaft. Therefore, actuating means mounting part has been interpreted to be a concave portion or its equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

A) Claim 1 recites the limitation "the degree" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the degree” has been construed to be a degree.

B) The phrase “shafts having a first gear part” in Claim 1, line 4 renders the claim indefinite because it is not clear if each of the multiple shafts have a first gear part or if collectively the shafts have a single first gear part. For the purposes of examination, “shafts having a first gear part” has been construed to be that there is one first gear part on one of the shafts.

C) The phrase “parts are formed on the shafts and the first gear part” in Claim 1, lines 5-6 renders the claim indefinite because it is not clear if the shaft and the gear part each have a misassembly part or if there is only one or more misassembly parts combined between the two. This is further complicated by the fact that the first gear part is on the shaft. For the purposes of examination, “parts are formed on the shafts and the first gear part” has been construed to be that the one or more misassembly preventing parts are on either the shaft or the first gear part.

D) The term “facing” in Claim 4, line 3 renders the claim indefinite because it is not clear how something on the same gear can be facing something else on the same gear. For the purposes of examination, “facing” has been construed to be adjacent.

E) Claim 6 recites the limitation "the middle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the middle” has been construed to be a middle.



G) The phrase “the door has a first door and a second door” in Claim 8, lines 1-2 renders the claim indefinite because it is not clear how a door can have two doors. For the purposes of examination, “the door has a first door and a second door” has been construed that the door is a first door, the air conditioner further comprising a second door.

H) The terms “a first shaft” and “a second shaft” in Claim 8, lines 3 & 4 renders the claim indefinite because it is not clear if these are in addition to the shafts of Claim 1 or are part of the shafts. For the purposes of examination, “a first shaft” and “a second shaft” have been construed to be part of the shafts of Claim 1.

I) Claim 8 recites the limitation "the gear teeth" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the gear teeth” has been construed to be gear teeth formed on the rack gear.

J) Claim 13 recites the limitation "the shaft groove" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the shaft groove” has been construed to be the shaft of line 2.

K) The phrase “the misassembly preventing part is formed on the second gear part” in Claim 16 renders the claim indefinite because it is direct contradiction with Claim 1 from which it depends. For the purposes of examination, “the misassembly preventing part is formed on the second gear part” has been construed that the misassembly preventing part is formed on the first gear part.

L) Claims 2-3, 5, 9-12 & 14-15 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2016/0243922 A1 to Sekito in view of in view of US Patent Publication Number 2011/0197512 A1 to Nomura.

A) As per Claim 1, Sekito teaches an air conditioner for a vehicle (Sekito: Figure 4), which includes an air- conditioning case having a heat exchanger (Sekito: Figure 4, Item 16), and a door (Sekito: Figure 4, Item 16) disposed inside the air-conditioning case and sliding to adjust the degree of opening of an air passageway, comprising: 
shafts (Sekito: Figure 3, Items 18 & 20 with gears 181 shown in Figure 4) having a first gear part geared with gear teeth formed on the door. 

However, Nomura teaches one or more misassembly preventing parts are formed on the shafts and the first gear part (Nomura: best shown in Figure 3, large gap on Item 4 mating with larger teeth on door).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sekito by adding misassembly preventing parts, as taught by Nomura, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sekito with these aforementioned teachings of Nomura with the motivation of insuring proper alignment of the door with the shaft such that it is always in the desired location.

B) As per Claim 2, Sekito in view of Nomura teaches that the first gear part comprises: an operation gear part engaged with the gear teeth of the door (Sekito: Figure 4, Item 181); and the misassembly preventing part having a thickness different from that of the operation gear part, wherein a protrusion formed on the door is inserted into the misassembly preventing part (Nomura: best shown in Figure 3, large gap on Item 4 mating with larger teeth on door).

C) As per Claim 5, Sekito in view of Nomura teaches that the protrusion formed on the door is thicker than the gear teeth (Nomura: best shown in Figure 3, large gap on Item 4 mating with larger teeth on door).

D) As per Claim 6, Sekito in view of Nomura teaches that the protrusion formed on the door is located in the middle of a sliding direction of the door (Nomura: best shown in Figure 3, large gap on Item 4 mating with larger teeth on door which is in middle).

E) As per Claim 8, Sekito in view of Nomura teaches that the door has a first door and a second door (Sekito: Figure 3, Items 16 & 17), and includes: 

a second shaft connected to the second door to move the second door according to rotation (Sekito: Figure 3, item 18 attached to 16 & Item 20 attached to Item 17); and 
a rack gear (Sekito: Figure 3 & 4, Item 19) for connecting and interlocking the first shaft and the second shaft, wherein at least one among the first shaft and the second shaft includes a second gear part geared with the gear teeth formed on the rack gear (Sekito: Figure 4, Item 182).

F) As per Claim 14, Sekito in view of Nomura teaches that an actuating means mounting part is disposed at an end portion of at least one among the shafts to be combined with a driving power source (Sekito: motor is connected directly to first shaft 18 [Paragraph 0058]).

G) As per Claim 15, Sekito in view of Nomura teaches that the actuating means mounting part is formed at all of the shafts (According to Merriam-Webster.com “at” is defined as a function word to indicate presence or occurrence in, on or near. In this case, Sekito: the motor mentioned in Paragraph 0058 is near all shafts; https://www.merriam-webster.com/dictionary/at).

H) As per Claim 16, Sekito in view of Nomura teaches that the misassembly preventing part is formed on the second gear part, which is construed via 112(b) above to be the first gear part (Nomura: Figure 3 is on gear part for doors).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekito in view of Nomura as applied to claim 2 above, and further in view of US Patent Publication Number 2009/0197517 A1 to Wang.

A) As per Claim 3, Sekito in view of Nomura teaches all the limitations except that the first gear part includes a nonoperation part, which restricts sliding by being caught to the gear teeth of the door and becoming a start point of sliding.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sekito in view of Nomura by adding a nonoperation part, as taught by Wang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sekito in view of Nomura with these aforementioned teachings of Wang with the motivation of preventing the gear from rotating too far and becoming disconnected with the door.

B) As per Claim 4, Sekito in view of Nomura and Wang teaches that the nonoperation part is thicker than the operation gear part and is formed at a position facing the misassembly preventing part, which has been construed to be adjacent the misassembly preventing part via 112(b) above (Wang: Figure 7, Item 121b is thicker than normal teeth and in combination is next to the part in Nomura).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekito in view of Nomura as applied to claim 2 above, and further in view of US Patent Publication Number 2018/0163828 A1 to O’Hara.

A) As per Claim 7, Sekito in view of Nomura teaches all the limitations except that the misassembly preventing part includes: a changing part which is thicker than the operation 3U.S. Patent Application No. - not yet assignedDocket No.: TCHV.P0029US/1001063272gear part; and a concave groove dented in an axial direction from the changing part such that the protrusions formed on the doors are inserted therein.
However, O’Hara teaches a changing part which is thicker than the operation 3U.S. Patent Application No. - not yet assignedDocket No.: TCHV.P0029US/1001063272gear part (O’Hara: Figure 6, Item 330); and a concave groove dented in an axial direction from the changing part such that the protrusions formed on the doors are inserted therein (O’Hara: Figure 6, groove between Items 330 allow for all teeth including protrusions of Nomura to enter).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sekito in view of Nomura by adding a changing part and .


Claims 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekito in view of Nomura as applied to claim 8 above, and further in view of US Patent Number 6,305,462 B to Tsurushima.

A) As per Claim 9, Sekito in view of Nomura teaches all the limitations except that the rack gear includes a stopper part protruding toward at least one among the first shaft and the second shaft in the width direction to restrict sliding, and the second gear part includes a first changing part getting in contact with the stopper part.
However, Tsurushima teaches a rack gear includes a stopper part protruding toward at least one among the first shaft and the second shaft in the width direction to restrict sliding (Tsurushima: Figure 5, Item 17a are thicker near the edges to stop part), and the second gear part includes a first changing part getting in contact with the stopper part (Tsurushima: Figure 5, Items 20a).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sekito in view of Nomura by adding a stopper to the rack gear, as taught by Tsurushima, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sekito in view of Nomura with these aforementioned teachings of Tsurushima with the motivation of preventing misalignment of the rack and pinion gears.

B) As per Claim 11, Sekito in view of Nomura and Tsurushima teaches that the second gear part includes an operation gear part engaged with the gear teeth of the rack gear (Tsurushima: Figure 5, Item 20b), and wherein the first changing part is thicker than the operation gear part (Tsurushima: Figure 5, Item 20a are thicker).


Claims 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekito in view of Nomura and Tsurushima as applied to claim 9 above, and further in view of O’Hara.

A) As per Claim 10, Sekito in view of Nomura and Tsurushima teaches an operation gear part engaged with the gear teeth of the rack gear (Sekito: Figure 3, Item 182).
Sekito in view of Nomura and Tsurushima does not teach a second changing part having a thickness different from the operation gear part and inserted into a reference groove formed in the rack gear.
However, O’Hara teaches a second changing part having a thickness different from the operation gear part and inserted into a reference groove formed in the rack gear (O’Hara: Figure 6, Item 330 with groove on side of rack teeth to slot in with the changing part 330).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sekito in view of Nomura and Tsurushima by adding a changing part and respective groove, as taught by O’Hara, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sekito in view of Nomura and Tsurushima with these aforementioned teachings of O’Hara with the motivation of preventing the gear from shifting laterally with the rack gear, further preventing the system from becoming misaligned.

B) As per Claim 12, Sekito in view of Nomura, Tsurushima and O’Hara teaches that the second changing part is formed to be opposite to the first changing part (O’Hara: Figure 6, Item 330 is on all sides including opposite changing part).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekito in view of Nomura as applied to claim 1 above, and further in view of US Patent Publication Number 2014/0308890 A1 to Schneider.


Sekito in view of Nomura does not teach that at least one among the shafts has a retaining jaw protruding in a radial direction, and wherein the shaft groove has a retaining protrusion for restricting rotation by being caught to the retaining jaw.
However, Schneider teaches at least one among the shafts has a retaining jaw protruding in a radial direction (Schneider: Figure 2, item 28), and wherein the shaft groove has a retaining protrusion for restricting rotation by being caught to the retaining jaw (Schneider: Figure 4, Item 38 stops Item 28).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sekito in view of Nomura by adding a retaining jaw and groove, as taught by Schneider, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sekito in view of Nomura with these aforementioned teachings of Schneider with the motivation of preventing the shaft from turning too far and becoming disconnected or misaligned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Allen R Schult/Examiner, Art Unit 3762